DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/20/2021 is acknowledged.
Claims 4-8 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleck (US 2007/0131242).
Fleck discloses a dental floss (11) comprising a first tab (21F) having opposing ends and a piece of dental floss material having one end connected to one end of the .

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chodorow (US 5,086,792).
Chodorow discloses a dental floss comprising a first tab (18a); a first strand (10) of a dental floss material having a first end and a second end, the first end of the first strand connected to the first tab (18a), the first end of the first strand opposite the second end of the first strand; a second tab (18a) connected to the second end of the first strand of the dental floss material; and a second strand (12) of the dental floss material having a first end and a second end, the first end of the second strand connected to the first tab (18a) and the second end of the second strand opposing the first send of the second strand and connected to the second tab (18a), each one of the first strand of the dental floss material and the second strand of the dental floss material connected to the first tab and the second tab forming a loop, and the first tab and the second tab each providing a gripping feature of the first strand of the dental floss marital and the second strand of the dental floss material (see Figures 1 and 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2007/0131242).
Fleck discloses the claimed invention except for the first tab and the second tab are different in size.  Fleck teaches using different size tabs for different size hands such as a child and adult (paragraph 28).  It would have been obvious to one having ordinary skill in the art to make the device of Fleck with tabs of different sizes to accommodate different users for the same device. Further it would have been an obvious matter of design choice to have different size tabs, since applicant has not disclosed that the different size tabs solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with equal size tabs.

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772